PER CURIAM.
The appellant, James Goonan, appeals a final judgment and order rendered by the trial court concerning his supplemental petition for modification, motion for contempt and objection to order concerning a modification of child support, as well as his former wife’s motion for contempt or to enforce final judgment. The record before this court contains no transcript of the proceedings below. We ordered the appellant to supplement the record with either a transcript or a statement of the evidence or proceedings pursuant to Florida Rules of Appellate Procedure 9.200(b)(4). We received only the clerk’s notes of the proceedings which reflected that there was no court reporter present, and that the evi-dentiary hearing consumed about six hours.
In the absence of a transcript, we are unable to evaluate the sufficiency of the evidence considered by the trial court in *362support of its extensive factual findings. Instead, we must presume that such findings are correct. Hirsch v. Hirsch, 642 So.2d 20, 21 (Fla. 5th DCA 1994); accord Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979). Accordingly, we affirm the final judgment and order.
AFFIRMED.
THOMPSON, GRIFFIN and MONACO, JJ., concur.